Citation Nr: 1548669	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-38 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include delirium.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for hepatitis A, B, and C.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure, and as secondary to service-connected PTSD.

6.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.   

8.  Entitlement to an initial disability rating greater than 30 percent for PTSD prior to November 12, 2010.

9.  Entitlement to an initial disability rating greater than 50 percent for PTSD on and after November 12, 2010.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to January 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008, September 2008, and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Denver, Colorado and Louisville, Kentucky.  Jurisdiction of case has since been transferred to the RO in Houston, Texas.  That office forwarded his appeal to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed.  The Board remanded the appeal in August 2014 for further development.  The case has since been returned to the Board for appellate review.  

In June 2015, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.  

Although there are VA records dated after the date of the February 2011 Supplemental Statement of the Case, the entire appeal is being remanded for further development.  Accordingly, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review those records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn for the issues of entitlement to service connection for a psychiatric disorder, to include delirium, and an increased initial rating greater than 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of service connection for a psychiatric disorder, to include delirium.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of an increased initial rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, at the June 2015 videoconference hearing, the Veteran withdrew the appeal for the issues of service connection for an acquired psychiatric disorder, to include delirium, and an increased initial rating greater than 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration for these particular issues.  Accordingly, the Board does not have jurisdiction to review these issues; hence, they are dismissed.


ORDER

The issue of entitlement to service connection for a psychiatric disorder is dismissed.

The issue of entitlement to an increased initial disability rating in excess of 10 percent for tinnitus is dismissed.



REMAND

First, for the bilateral knee disorder, remand is required to obtain private medical records.  VA is required to make reasonable efforts to obtain all relevant records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  At the June 2015 hearing, the Veteran referenced outstanding private treatment and surgery records for his right and left knee dated in 1980, 1990, 2014, and 2015 from private physicians in Louisiana and Texas.  See hearing testimony at pages 12-16.  However, these private records are not present in the VBMS file.  Therefore, the AOJ should contact the Veteran and ask that he complete and return the necessary authorizations for VA to obtain these private treatment records or any other records requiring authorization.  

Second, for the hepatitis, the Veteran must be scheduled for a VA examination and opinion to determine the etiology of the Veteran's hepatitis A, B, or C on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran contends that he contracted hepatitis A, B, and C as the result of eating local Vietnamese foods and water during his service in Vietnam in 1970.  Service treatment records (STRs) document hospitalization and treatment for infectious hepatitis (hepatitis A) from January 1971 to March 1971.  However, STRs and the Veteran's post-service lay statements also document the Veteran's abuse of intravenous drugs (heroin) and intranasal cocaine, both during and after service.  Post-service, VA laboratory testing revealed diagnoses of hepatitis A in July 2006, hepatitis B in June 1998 and August 2003, and hepatitis C in June 1998 and August 2003. 

The Board acknowledges the Veteran's testimony that his in-service hospitalization records for hepatitis are missing and destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis in 1973.  See June 2015 hearing testimony at pages 16-19.  However, the Board finds that no further development is required as service treatment records documenting inpatient treatment for the Veteran's hepatitis at St. Louis Hospital, dated from January 1971 to March 1971, are already present in the VBMS folder.  

Third, for the heart disorder, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current heart disorder on a presumptive basis, non-presumptive direct basis, to include as due to the presumed herbicide exposure, and on a secondary basis (to PTSD).  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran contends that he has ischemic heart disease as the result of his presumed herbicide exposure in Vietnam during service, or, in the alternative, that is caused or aggravated by his service-connected PTSD.  

In this regard, certain enumerated disorders such as ischemic heart disease, may be presumptively service-connected if the Veteran service in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  In addition, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  At present, the evidence of record is unclear as to whether the Veteran has a current diagnosis of ischemic heart disease.  A November 2010 VA heart examiner opined that the Veteran did not have ischemic heart disease, but the record doesn't indicate that the VA examiner performed any objective testing to render this negative conclusion.  Moreover, although the RO secured an earlier January 2009 VA heart examination, this examiner addressed the etiology of the Veteran's heart problems based on the causation aspect of secondary service connection, but did not address the aggravation aspect, as it relates to PTSD.  See 38 C.F.R. § 3.310(a), (b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Therefore, a new VA heart examination is warranted.  

Fourth, for the hypertension disorder, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of his current hypertension disorder on a non-presumptive direct basis, to include as due to the assumed herbicide exposure, and on a secondary basis to PTSD.  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran contends that his hypertension is the result of his presumed herbicide exposure in Vietnam during service, or, in the alternative, that is caused or aggravated by his service-connected PTSD.  

Hypertension is not a disease that has been found to be associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e); see also Notice, Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Regardless, although hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, the National Academy of Science's Institute of Medicine's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47,924 -47,928 (2012).  Thus, a VA examination is warranted. 

Fifth, for the service-connected PTSD and bilateral hearing loss, remand is required for current examinations.  The Veteran was last provided VA examinations in connection with his service-connected PTSD and bilateral hearing loss in February 2009 and November 2010, which is over five years ago.  The Veteran has alleged that his service-connected PTSD and bilateral hearing loss have worsened since that time.  See June 2015 hearing testimony at pages 4-5.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD and bilateral hearing loss.

Sixth, the TDIU claim on appeal is inextricably intertwined with the claims on appeal.  That is, if any of the service connection claims or increased rating claims were granted by the RO, this would directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2015).  For this reason, the service connection and increased rating claims being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims on appeal.  

Seventh, the AOJ must attempt to secure any outstanding VA treatment records from the VA healthcare system in San Antonio, Texas dated from January 2015 to the present.     

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the San Antonio, Texas VA healthcare system dated from January 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.  

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain private treatment and surgery reports dated in 1980, 1990, 2014, and 2015 for his right and left knee from private physicians in Louisiana and Texas per his testimony at the June 2015 hearing.  The Veteran must adequately identify the private providers.  He should be asked to provide the full names of the providers who treated him for his knees, the specific dates of treatment, and any address or telephone information.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current hepatitis A, B, and C.  Access to the claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following: 

(a) Upon clinical examination, does the Veteran have  current hepatitis A, B, or C?  Please specifically identify all hepatitis disorders.  If a previously diagnosed disorder is not found upon examination, provide an explanation for that determination.

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hepatitis A, B, or C began during or is otherwise related to the Veteran's active service, to include any in-service risk factors, as well as his documented in-service treatment for infectious hepatitis from January 1971 to March 1971?  In rendering this opinion, the examiner must discuss any risk factors discussed by the Veteran pre-service, in-service and post-service and the likelihood of hepatitis A, B, or C infection due to each risk factor.  Possible risk factors can include the following:  intravenous drug use; intranasal cocaine use; high-risk sexual activity; hemodialysis; tattoos or body piercings; the sharing of toothbrushes or razor blades; acupuncture with non-sterile needles; exposure to contaminated blood or fluids as a health care worker; or blood transfusion or organ transplants prior to 1992.  

(c) In rendering the above opinion, the examiner must consider and address the following evidence:  1) the Veteran's statements that he contracted hepatitis A, B, and C as the result of having to eat local Vietnamese foods and water during his service in Vietnam in 1970; 2) the Veteran's contention that current hepatitis A, B, and C are residuals of his documented in-service treatment for infectious hepatitis from January to March of 1971; 3) STRs documenting hospitalization and treatment for infectious hepatitis (hepatitis A) from January 1971 to March 1971; 4) STRs and the Veteran's post-service lay statements noting the Veteran's abuse of intravenous drugs (heroin) and intranasal cocaine, both during and after service, and denial of other risk factors - see, e.g., January 2009 Veteran's response to hepatitis questionnaire; 5) VA laboratory testing revealing diagnoses for hepatitis A in July 2006; hepatitis B in June 1998 and August 2003; and hepatitis C in June 1998 and August 2003; and 6) VA laboratory testing that was negative for hepatitis A in June 1998 and August 2003.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current heart/coronary disorder.  Access to the claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination and testing, does the Veteran have a current heart/coronary disorder that is on the list of presumptive service-connected diseases for herbicide exposure, including, but not limited to ischemic heart disease, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, coronary bypass surgery, or stable, unstable and Prinzmetal's angina?  In rendering this opinion, the VA examiner must conduct any necessary testing to conclusively determine if the Veteran has current ischemic heart disease.  

(b) If the Veteran does not have a presumptive heart disease, is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran has another heart/coronary disorder that began during or is otherwise related to his military service, to include any symptoms therein and/or his presumed herbicide exposure in service (regardless if the Veteran's type of heart disorder is not the type presumed to be associated with herbicide exposure).

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that any current heart/coronary disorder was caused or aggravated by the Veteran's service-connected PTSD.  

(d) In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's STRs being negative for any complaint, symptom, or diagnosis of a heart disorder; 2) post-service, the first evidence of cardiac disease being in the 1990s; 3) private and VA and Social Security Administration (SSA) treatment records dated from 2000 to 2015 revealing diagnoses of non-ischemic congestive heart failure, left ventricular hypertrophy, hypertensive heart disease, and cardiomegaly; 4) a January 2009 VA examination finding that the risk factors for his non-ischemic heart problems included obesity, smoking, and drinking; 5) a January 2009 VA examination finding that the Veteran's heart problems were not the result of his service-connected PTSD; 6) a March 2010 VA cardiology note diagnosing non-ischemic heart failure and hypertensive heart disease with left ventricular hypertrophy; 7) a November 2010 VA heart examiner assessing that the Veteran had congestive heart failure due to non-ischemic causes, but no ischemic heart disease; 8) some indications of ischemic heart disease in the record - e.g. - November 2000 VA primary care note stating "maybe coronary artery ischemia," Glenwood Medical Associates records dated in 2000 and 2001 noting "probable coronary artery disease," VA hospital discharge summary dated in February 2001 diagnosing coronary artery disease with electrocardiographic changes after performing electrocardiograms, a chest X-ray, and echocardiogram, and a SSA medical report dated in September 2007 listing a "history" of coronary artery disease.   

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of his current hypertension.  Access to the claims file must be made available to the examiner for review.  The examination must include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

The VA examiner must answer the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hypertension began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of the fact that the hypertension is not a disease presumed to be associated with herbicide exposure)?  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension was caused or aggravated by the Veteran's service-connected PTSD.  

(c) In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's STRs being negative for any complaint, symptom, or diagnosis of hypertension; 2) STRs do reveal an elevated blood pressure reading of 145/90 in June 1971 and 140/88 in October 1971, but at separation in January 1972 his blood pressure reading was only 128/74; 3) post-service, the first diagnosis of hypertension is noted to be 1992 according to a January 2009 VA examiner; 4) private and VA and Social Security Administration (SSA) treatment records dated from 2000 to 2015 revealing treatment and medication for essential hypertension 5) a January 2009 VA examination finding that the risk factors for his hypertension included obesity, smoking, and drinking; 6) a January 2009 VA examination finding that the Veteran's hypertension was not the result of his service-connected PTSD; 7) the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47,924 -47,928 (2012).

6.  After any additional records are associated with the claims file, to include additional VA and private treatment records, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected bilateral hearing loss.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner must also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  The appropriate Disability Benefits Questionnaire (DBQ) for must be utilized.  An explanation for all opinions must be provided.  

7.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected PTSD.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also discuss the effect of the Veteran's PTSD on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected PTSD should be utilized.  An explanation for all opinions must be provided.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  Thereafter, the consider all of the evidence of record and readjudicate the service connection and increased rating issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


